Citation Nr: 9922434	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  96-33 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD) currently rated 50 percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, Appellant's Spouse and Brother


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from January 
1969 to October 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision confirmed and 
continued a 50 percent rating for post-traumatic stress 
disorder which had been in effect since November 1988.  Also 
on appeal is a September 1996 rating decision which denied a 
claim of entitlement to a total disability evaluation based 
on individual unemployability due to service-connected 
disabilities.

In May 1999, a hearing was held before Bettina S. Callaway, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 1999).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran requires medication to control his symptoms 
of PTSD; the symptoms of his psychiatric disorder and the 
side effects of his medication render him unemployable. 



CONCLUSION OF LAW

The criteria for a 100 percent disability rating for post-
traumatic stress disorder have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 
9411 (1996), amended by 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters and Rating Schedule

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  His assertion that his service 
connected psychiatric disability has increased in severity is 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well grounded claim 
for an increased rating).  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (1998). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the psyche in self-support of the individual.  
38 C.F.R. § 4.10 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1998).

The criteria in the VA Schedule for Rating Disabilities for 
evaluating the degree of impairment resulting from service-
connected PTSD were changed during the course of the 
veteran's appeal.  Compare 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996), with 61 Fed.Reg. 52695-52702 (Oct. 8, 1996), 
codified at 38 C.F.R. § 4.130, Diagnostic Code 9411 (1997).  
In this case, the RO reviewed the veteran's claim under the 
new criteria in January 1997, and it provided the veteran 
with the new criteria in a Supplemental Statement of the Case 
dated that same month.  Moreover, the veteran and his 
representative were given an opportunity to respond to the 
new regulations.  Accordingly, the Board concludes that the 
veteran will not be prejudiced by the Board's review of his 
claim on appeal because due process requirements have been 
met.  VAOPGCPREC 11-97 at 3-4; Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

Where regulations change during the course of an appeal, the 
Board must determine which set of regulations, the old or the 
new, is more favorable to the claimant and apply the one more 
favorable to the case.  VAOPGCPREC 11-97 at 1; Karnas, 1 Vet. 
App. at 312-13.  This determination depends on the facts of 
the particular case and, therefore, is made on a case-by-case 
basis.  VAOPGCPREC 11-97 at 2.

The veteran's service-connected PTSD is currently rated as 50 
percent disabling.  Under the old criteria, a 50 percent 
rating was assigned where the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired and where by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  The next higher rating, a 70 percent disability 
rating, was warranted for severe impairment in the ability to 
establish and maintain effective or favorable relationships 
with people and psychoneurotic symptoms were of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  The highest rating, 
a 100 percent schedular evaluation, was warranted when all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; 
psychoneurotic symptoms existed which were totally 
incapacitating, bordering on gross repudiation of reality 
with disturbed thought or behavioral processes associated 
with almost all daily activities such as fantasy, confusion, 
panic and explosions of aggressive energy resulting in 
profound retreat from mature behavior; the veteran was 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Under the new criteria, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The next higher rating, a 70 percent rating, 
may be assigned for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  The highest, or 100 
percent schedular evaluation, contemplates total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1998).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, while 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

II.  Factual Background

A review of the veteran's report of separation, Form DD 214, 
reveals that he served in the United States Army from January 
1969 to October 1974, including service in Vietnam.  In an 
April 1990 hearing officer's decision, service connection for 
PTSD was granted based on a recent VA examination showing a 
diagnosis of PTSD, and records establishing stressors in 
service.  

In April 1996, the veteran filed a claim for an increased 
rating submitting records of current treatment at the VA 
Medical Center (VAMC).  Records from the Mental Health Clinic 
show that in June 1994 he indicated that he was doing all 
right with an increase in his medication, but complaining 
that he stayed depressed and was unable to work.  In October 
his condition was described as "fair" and he still had some 
nightmares and depression.  In June 1995, he stated that he 
came in every 6 months, and just needed his medication but 
had no complaints.  In December 1995, he was treated for 
complaints of feeling tired all the time and he was referred 
to a psychiatrist for further evaluation.  

In July 1996, the veteran was provided a VA PTSD examination.  
He complained that he was becoming more belligerent, did not 
sleep well, had panic attacks all the time, and frequent 
nightmares at least three times a week.  He also stated that 
he started walking in his sleep and did not remember things 
and could not work, "as I can shoot someone who will be in 
my way or gets me angry."  On examination, the veteran 
appeared depressed and angry, and spoke in a slow monotone 
voice.  He stated that for many years he had suicidal 
ideations but had not been successful, for example putting a 
gun to his head or wrecking his car.  The diagnosis was PTSD, 
and his GAF (Global Assessment of Functioning) was 65 and 
psychosocial and industrial impairment were shown as severe.

In an October 1996 personal hearing, the veteran testified 
that he slept only 3 hours a night and was awakened by 
nightmares and flashbacks of helicopters flying over his 
house which brought back memories.  He did very little during 
the day, describing cutting grass and working on automobiles 
as his only activities.  Previous employment included an auto 
sales and equipment store where he was assigned to work on 
equipment and stock parts but had difficulty remembering and 
transposing numbers, and working as a composite factory 
worker laying parts on metal molds, but was easily 
distracted.  Although he liked to hunt and fish, and went to 
church, he had not done any of these activities in the past 
year and a half or 2 years.  Although his wife did the 
shopping, he drove her around because she was legally blind.  
He had a good relationship with his next door neighbor, who 
he described as a Vietnam era veteran like himself.

In November 1996, the veteran was provided another VA PTSD 
examination.  The veteran complained of recurring Vietnam 
experiences in his nightmares.  He reported seeing dead 
bodies, and mortar attacks.  Lately, he saw himself dead in 
the nightmares.  He drank heavily to compensate for the sleep 
problem and because of the nightmares.  War news and 
helicopter sounds would trigger flashbacks.  He would take 
cover, put on his military uniform and sit on the front 
porch.  He indicated that he was isolated from the general 
public except for close friends.  He preferred to be alone.  
He had tried suicide twice but had been interrupted.  He got 
easily startled when the door opened.  He had problems with 
memory and concentration.  He took Zoloft and Tranxene.  He 
reported transient auditory hallucination consisting of 
military voices.  He reported that because of memory problems 
he made errors at jobs and would quit.  Objectively, he spoke 
in a soft monotone voice, his affect was flat, his mood 
depressed.  His thoughts were logical and coherent with no 
overt delusions.  He reported suicidal ideas but no plans.  
The diagnosis was post-traumatic stress disorder and delayed 
secondary alcohol dependence secondary to PTSD.  His GAF was 
50.  The examiner noted that a GAF of 50 meant serious 
symptoms of PTSD were affecting the social and interpersonal 
and occupational functioning.  

In November 1997, the veteran was evaluated on an outpatient 
basis at the VA mental health clinic.  He was unemployed 
since 1991.  He reported sleeping 4 hours a night while on 
medication.  He reported that his nightmares were getting 
worse and increasing in frequency.  He was accompanied by his 
wife who confirmed the veteran's report of mood swings, 
acting inappropriately and hostile to others and being unable 
to relate to others.  He stated he was having ideas of 
suicide, but no intention to actually do it.  He denied 
homicidal ideation.  The assessment was PTSD and sleep 
behavior disorder.  He denied any alcohol or drug use.  His 
medication was increased.  

A June 1998 letter from a private physician stated that the 
veteran underwent an MRI and EEG of the brain which were 
normal.  Other testing was performed which was normal.  He 
concluded that there was no evidence of senile dementia of 
primary dementia.  "He does have significant depression and 
probably the memory he perceives is associated with pseudo 
dementia."

In September 1998, a letter was submitted by the veteran 
dated the previous month from his private physician.  
Although the veteran indicated that he did not receive 
treatment for his PTSD from this doctor, the letter stated 
that the veteran had worsening somatic complaints over the 
last two years associated with his PTSD.

In May 1999, the veteran, along with his wife and brother, 
provided testimony at a personal hearing in Washington, DC.  
He testified that he was currently receiving treatment at the 
VA approximately every two months.  He described flashbacks 
and nightmares as the most significant problems he had with 
his PTSD.  The nightmares were at least three a week, 
sometimes more.  Flashbacks occurred anytime, but especially 
if he heard a gunshot or saw a movie about Vietnam.  
Describing his social life, he only went out with his brother 
and his wife, no one else.  Although he drove his wife to 
shopping, he did not participate in the actual shopping.  He 
avoided groups, and if caught in a group of people would get 
extremely nervous and agitated.  He described an average day 
as getting up around 9 or 10 in the morning, having a cup of 
coffee and breakfast, then watching television or cutting the 
grass in addition to taking his wife shopping.  He stated 
that he stayed depressed and was taking antidepressants which 
had recently been increased.  He described two attempted 
suicides in the past, and as recently as six months ago, 
driving recklessly hoping that he would have a wreck and hurt 
himself.  He also thought of hurting others and described how 
these thoughts arose:

It usually has to do with an authority 
figure telling me that I have to do 
something and he has no idea of how to do 
the job himself but he's going to tell me 
how to do it.  And I will do it the way 
he tells me to do it and he will come 
back and tell me I did it wrong and I'll 
fly off the handle and I have to just 
walk away to keep from hurting somebody.

He stated that he was in receipt of SSA (Social Security 
Administration) benefits due to his inability to work and 
that his PTSD was a significant factor in making that 
determination.  He had tried to go back to school for 
electronics through VA's vocational rehabilitation program, 
but was unable to concentrate.  He attributed his inability 
to concentrate to the medication he was taking for PTSD.  His 
wife then testified that the veteran isolated himself, eating 
and watching television alone in his own room, and rarely 
socialized with others.  His brother testified that when they 
would eat out, he had to sit where he could see the door and 
anyone coming in.  He did not like crowds at all, and once he 
had to had to go to his brother's place to intervene and try 
to get him in for medical care because he was having bad 
problems with hallucinations and did not know where he was or 
what he was doing.

The veteran was then asked to describe his trip to Washington 
for the hearing.  He said that he was "in a panic all the 
way up here," but once he got inside the city he was just 
angry.  He indicated that he did not appear angry because of 
the medications he was taking which he stated included 
antipsychotics and antidepressants.  He stated that he took 
this medication every day.  He brought a list of his current 
medications with him to the hearing which listed the 
following:  Risperidone; Benztropine Mesylate; Fluoxetine 
HCL; Doxepin HCL; Ativan; and Temazepam.

III.  Analysis

The veteran is currently rated as 50 percent disabled for 
PTSD.  For the following reasons, the Board finds the veteran 
more appropriately rated 100 percent disabled for PTSD.  In 
making this determination, the Board notes that the veteran's 
most significant symptoms appear to be (1) communication 
problems evidenced by a slow monotone voice during VA 
examination and his most recent personal hearing, (2) an 
inability to sleep requiring medication as well as sleep 
being interrupted by nightmares, (3) flashbacks of Vietnam 
during the day and transient auditory hallucinations, (4) 
suicidal ideation to include recent attempts to harm himself, 
and ideas of harming others in the workplace when he last 
worked (5) nearly complete isolation from the community with 
his wife and brother as his only meaningful contacts, (6) 
memory and concentration problems, likely associated with his 
medication prescribed for his PTSD.

While the veteran has many of the symptoms for a total 
evaluation under the revised rating criteria for psychiatric 
disorders, notably impairment in communication, 
hallucinations, danger in hurting himself and others, and 
memory problems, all of which are more intermittent than 
persistent, the Board finds that his disability is more 
appropriately rated under the old criteria for psychoneurotic 
disorders, under the diagnostic code for post-traumatic 
stress disorder, Diagnostic Code 9411 in which the veteran's 
disability was evaluated in reference to his ability to 
establish and maintain effective or favorable relationships 
with other people, and in his degree of industrial 
impairment.  Under the old rating criteria a 100 percent 
disability rating contemplated that all contacts except the 
most intimate were so adversely affected as to result in 
virtual isolation in the community; psychoneurotic symptoms 
existed which were totally incapacitating, bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; the 
veteran was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9400 
(1996)(emphasis added).  

The veteran has continuously been under medication, including 
anti-psychotic medication, to control his symptoms of PTSD.  
The Board notes that the list of medication provided by the 
veteran has numerous known side effects which impair thought 
and concentration and, while not conclusively shown by the 
medical evidence, appear on personal examination to render 
him unemployable.  Moreover, although not bound by 
determinations of other government agencies, an SSA 
determination has found him unemployable relying in part on 
his symptoms of PTSD.  Both the veteran's wife and brother 
have provided credible testimony that the veteran is 
virtually isolated in the community.  Finally, his most 
recent Global Assessment of Functioning (GAF) score on VA 
examination was 50, which includes unemployability as a 
criteria.  A GAF of 50 indicates "serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job)."   DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4TH ed. rev., 1994).

As such, the Board determines that it is more advantageous to 
the veteran to rate his service connected psychiatric 
disability under the old rating criteria.  VAOPGCPREC 11-97 
at 3-4; Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
evidence supports an increased rating of 100 percent for the 
veteran's service connected PTSD.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7,  4.132, Diagnostic Code 9411 
(1996), amended by 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998).  In making this determination, the Board has relied 
on the rule affording the veteran the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998).  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Because this decision awards the veteran a total schedular 
rating for PTSD, the issue of entitlement to a total 
disability rating based upon individual unemployability due 
to service-connected disability, considered a lesser benefit 
than a total schedular rating, is moot.  See VAOPGCPREC 6-99.


ORDER

A 100 percent disability rating is granted for post-traumatic 
stress disorder and the side effects of medication, subject 
to the law and regulations governing the payment of monetary 
awards.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

